SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMARILLO BIOSCIENCES, INC. (Exact Name of Registrant as Specified in Its Charter) TEXAS 75-1974352 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 4134 Business Park Drive, Amarillo, Texas (Address of principal executive offices) (Zip Code) 806-376-1741 FAX 806-376-9301 (Issuer's telephone number, including area code) 2011 Consultants Stock Grant Plan (Full Title of the Plan) Joseph M. Cummins Chief Executive Officer 4134 Business Park Drive Amarillo, Texas 79110 (Name and Address of Agent For Service) (806) 376-1741 (Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer⁮Accelerated filer ⁮ Non-accelerated filer⁮ Smaller reporting company X (do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount Of Registration Fee Common Stock, $0.01par value 7,000,000 (1) $52.83 (2) 1 Notes to Calculation of Registration Fee Chart The number of shares of common stock set forth to be registered is the number of shares authorized to be issued under the Company’s 2011 Consultants Stock Grant Plan (the “Plan”).This Registration Statement shall also cover any additional shares of common stock which become issuable under the Plan by reason of any stock dividend, stock split, recapitalization, or other similar transaction effected without the receipt of consideration which results in an increase in the number of outstanding shares of common stock of Amarillo Biosciences, Inc. Calculated on the basis of the average of the over-the-counter high and low prices on May 23, 2011, pursuant to Rule 457(c) of the Securities Act of 1933, as amended. PART I. INFORMATION REQUIRED IN THE SECTION 10 (a) PROSPECTUS The documents constituting Part I of this Registration Statement will be sent or given to consultants of Amarillo Biosciences, Inc. (the “Registrant”) as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the “Securities Act”) and the Note to Part I of Form S-8. Item 1. Plan Information Pursuant to Rule 428(b)(1) of the Securities Act and the Note to Part I of Form S-8, the information required by this item has been omitted from this Registration Statement. Item 2. Registrant Information and Employee Plan Annual Information Pursuant to Rule 428(b)(1) of the Securities Act and the Note to Part I of Form S-8, the information required by this item has been omitted from this Registration Statement. PART II. INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference The following documents, previously filed with the Securities and Exchange Commission are incorporated by reference in this Registration Statement: 2 (a) Registrant’s annual report for the year ended December 31, 2010, dated April 12, 2011, filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”). (b) All other reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act since the end of the fiscal year covered by the Registrant document referred to in (a) above. (c) The class of securities to be offered is registered under Section 12(g) of the Exchange Act.The description of the class of securities contained in the Form 8-A Registration Statement is as follows: “This Registration Statement relates to the Common Stock, par value $.01 per share(the Common Stock), of Amarillo Biosciences, Inc., a Texas corporation (the “Registrant”).A Registration Statement on Form SB-2 (Registration No. 333-04413) relating to an offering of up to 2,300,000 shares of Common Stock (the Registration Statement) was filed with the Securities and Exchange Commission on May 23, 1996, pursuant to the Securities Act of 1933, as amended (the Securities Act).The description of the Common Stock to be contained in the final Prospectus to be filed by the Registrant pursuant to Rule 424(b) under the Securities Act shall be deemed incorporated by reference.” The description of the Common Stock is as follows: The company is authorized to issue 100,000,000 shares of Common Stock, par value $.01 per share. As of the date of this Registration Statement, there are 61,209,446 shares outstanding which are held by 324 holders of record. The holders of the Common Stock are entitled to one vote for each share held of record on all matters to be voted on by the shareholders.There is no cumulative voting with respect to the election of directors, with the result that the holders of more than 50% of the shares voting for the election of directors can elect all of the directors.The holders of Common Stock are entitled to receive dividends when, as and if declared by the Board of Directors in its discretion, out of funds legally available therefor.In the event of liquidation, dissolution or winding up of the Company, the holders of Common Stock are entitled to share ratably in the assets of the Company, if any, legally available for distribution to them after payment of debts and liabilities of the Company and after provision has been made for each class of stock, if any, having liquidation preference over the Common Stock.Holders of shares of Common Stock have no conversion, preemptive or other subscription rights, and there are no redemption or sinking fund provisions applicable to the Common Stock. 3 All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which de-registers all securities then remaining unsold, shall be deemed to by incorporated by reference in the Registration Statement and to be part thereof from the date of filing of such documents. Item 4. Description of Securities Not Applicable. Item 5. Interests of Named Experts and Counsel. The opinion of counsel as to the legality of the securities, attached as Exhibit 5, has been rendered by the law firm of Underwood, Wilson, Berry, Stein & Johnson, P.C. Item 6. Indemnification of Directors and Officers. Texas Law Article 2.02-1 of the Texas Business Corporation Act allows a Texas corporation to indemnify a person who was, is, or is threatened to be made a defendant or respondent in a proceeding because the person is or was a director if it is determined that the person (1) conducted himself in good faith, (2) reasonably believed that his conduct in his official capacity as director was in the best interest of the corporation and in all other cases was at least not opposed to the corporation’s best interest, and (3) in the case of any criminal proceeding, had no reasonable cause to believe his conduct was unlawful.Indemnification under Article 2.02-1 may be made for judgments, penalties, fines, settlements, and reasonable expenses actually incurred by the person in connection with the proceeding, subject to limitations provided therein.Article 2.02-1 (H) requires indemnification of a defendant / respondent director against reasonable expenses incurred by him in connection with a proceeding in which he has been wholly successful, on the merits or otherwise, in the defense of the proceeding. To the same extent as a director, Article 2.02-1 (O) of the Texas Business Corporation Act provides that an officer of the corporation shall be indemnified against reasonable expenses incurred by him in connection with a proceeding in which he is a named defendant or respondent because he is or was an officer if he was wholly successful, on the merits or otherwise, in the defense of the proceeding. 4 Pursuant to Article 2.02-1 (J) of the Texas Business Corporation Act, upon application, a court may order the equitable indemnification of a director or officer if it determines the person is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of other requirements of indemnification.However, if the person is adjudicated liable to the corporation or it is found that personal benefit was improperly received by the person, the indemnification shall be limited to reasonable expenses actually incurred in connection with the proceeding. By-laws and Indemnification Provisions The Registrant’s By-laws provide for the Registrant to indemnify each director and officer of the Registrant against liabilities imposed upon him (including reasonable amounts paid in settlement) and expenses incurred by him in connection with any claim made against him or any action, suit or proceeding to which he may be a party by reason of his being or having been a director or officer of the Registrant.The Registrant has also entered into Indemnification Agreements with each officer and director pursuant to which the Registrant will, in general, indemnify such persons to the maximum extent permitted by the Registrant’s By-laws and the laws of the State of Texas against any expenses (including attorney’s fees), judgments, fines and amounts paid in settlement incurred in connection with any actual or threatened action or proceeding to which such director or officer is made or threatened to be made a party by reason of the fact that such person is or was a director or officer of the Registrant.The foregoing provisions may reduce the likelihood of derivative litigation against directors and may discourage or deter shareholders or management from suing directors for breaches of their duty of care, even though such an action, if successful, might otherwise benefit the Registrant and its shareholders. Insurance The Registrant is not currently insured under a Directors, Officers and Company Liability Policy that obligates the Insurer to pay for claims against the directors and officers for wrongful acts during the effective period of the Policy. Item 7. Exemption from Registration Claimed. Not applicable. 5 Item 8. Exhibits. Exhibit Index Exhibit Number 5 Opinion Regarding Legality
